DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-6, 8, 10, and 12-13 remain pending, and are rejected.
Claims 7, 9, and 11 have been cancelled.


Response to Arguments
Applicant’s arguments filed on 7/7/2022 with respect to the rejection under 35 U.S.C. 103 have been fully considered, and are persuasive. Applicant has amended in subject matter indicated as allowable over the prior art into the independent claim.

Applicant’s arguments filed on 7/7/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 7/7/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive.
Notably, Applicant argues that the claims are directed to a practical application of being able to automatically reserve a visit to a medical institution in accordance with personal information of the user. Comparisons are also made to Example 40 of the Subject Matter Eligibility Examples in that the claims were directed to a practical application and step 2B was not even considered, and that a method step is an additional element as the only difference between the allowable and rejected claims of Example 40 was the step of “collecting additional traffic data relating to the traffic network when the collected traffic data is greater than the predefined threshold, the additional traffic data comprising Netflow protocol data”. Further arguments are made that an additional element that integrates an abstract idea into a practical application is an additional element that applies or uses a judicial exception to effect a particular treatment for a disease or medical condition, and a visit to a medical institution will effect a particular treatment.
Examiner respectfully disagrees. The claims do not integrate the abstract idea into a practical application. The 2019 PEG lists several considerations for whether an abstract idea is integrated into a practical application, such as an additional element reflects an improvement in the functioning of a computer, or an environment, or an improvement to other technology or technical field, an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, an additional elements effects a transformation or reduction of a particular article to a different state or thing, and an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort (see p.55 of the 2019 PEG). The instant claims do not perform any of the above recited considerations. There is no improvement to any technology of technical field, the instant claims are directed to a process of reserving a visit to a medical institution based on an order of a recommendation degree based on personal information and the importance degree of evaluation items, which is not related to any technology. The claims do not effect a particular treatment for a medical disease or medical condition as the claims are only directed to scheduling appointments, and are not directed to any particular medical condition or specific treatment. Scheduling an appointment with a medical institution leads to meeting with a medical professional who would be able to perform a treatment for a medical condition, but is not a medical treatment itself. As disclosed in footnote 26 of the 2019 PEG, an example of a practical application is an immunization step that integrates the abstract idea into a specific process of immunizing that lowers the risk that immunized patients will later develop chronic immune-mediated diseases. There are no particular machines that are integral to the claims, as noted in the previous Office Actions, any machinery/computing devices involved are generic devices that are merely leveraged to implement the abstract idea of scheduling appointments to an institution based on personal information to be performed on a computing device over a network. 
Additionally, the comparisons to Example 40 of the Subject Matter Eligibility Examples are inapposite. Claim 1 was found to integrate the abstract idea into a practical application because it provided specific improvement over prior systems, resulting in improved network monitoring, which is a technical field. The claims were not allowable because they added a method step, but because the claims as a whole was directed to the particular improvement in collecting traffic data, such as to limit collection of Netflow protocol data to when the initially collected data reflects an abnormal condition, avoiding excess traffic volume on the network. The instant claims are more comparable to claim 2 of Example 40, which was found to be ineligible that merely automates comparison of information, and applies the exception using a generic computer component. The instant claims do not effect a technical field or computer functionality, and is wholly directed to evaluating medical institutions based on personal information of a user to determine a recommendation degree, and schedule an appointment, which is an abstract idea.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement of reasons for indicating allowability over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the Applicant’s invention:
transmit the visit determination request to particular ones of the plurality of medical institutions having a corresponding recommendation degree that is greater than a predefined threshold;
The most pertinent prior art made of record include Michels (US 20190266133 A1), Proidl (US 10,382,819 B2), Ghani (US 20170116384 A1), and PTO-892 Reference U.

Michels discloses a system for analyzing entities of interest and rating the entities based on the analyzed information. Michels discloses placerank values selecting one or more features and using those features to compute the placerank values, including determining feature weights indicating the importance of the feature. Notably, however, Michels does not disclose transmitting visitation requests based on the entity having a recommendation degree greater than a predefined threshold.

Proidl discloses a system for rating the importance of attributed associated with an item to indicate the importance of the attribute to a user. Search results are provided in accordance to attributes considered relevant to a user according to the user’s profile and preferences. Notably, however, Proidl does not disclose transmitting visitation requests based on the entity having a recommendation degree greater than a predefined threshold.

Ghani discloses a system for locating a doctor specific to a patient’s needs by matching doctors and patients based on specialties and availability. Open appointment times are determined for one or more providers and displaying the open appointments that match the customer’s specifications. Notably, however, Ghani does not disclose transmitting visitation requests based on the entity having a recommendation degree greater than a predefined threshold.

PTO-892 Reference U discloses a recommender to recommend tourist spots to travelers by scoring tourist spots with user preferences and desired location types. Various aspects of the locations are scored in accordance with the user preferences and various aspects of the tourist spots and output the most optimal results to the user. Notably however, PTO-892 Reference U does not disclose transmitting visitation requests based on the entity having a recommendation degree greater than a predefined threshold.

In addition, Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one of ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modifications of the reference to a person of ordinary skill in the art.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 10, and 12-13 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-6 and 8-13 are directed to an apparatus. Therefore, claims 1-6 and 8-13 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Claim 1 sets forth the following limitations reciting the abstract idea of searching and evaluating medical institutions for a user:
receive a search request for a medical institution;
calculate, for each of a plurality of medical institutions, an overall evaluation value based on (1) an evaluation value for an evaluation item, the evaluation value being determined for each of the plurality of the medical institutions in accordance with personal information of a user, and an importance degree of the evaluation item in which the personal information is reflected;
transmit a visit determination request querying visitability, the particular medical institution being identified based on an order of a recommendation degree of each of the plurality of medical institutions, the recommendation degree being determined according to the calculated overall evaluation of each of the plurality of medical institutions;
transmit the visit determination request to particular ones of the plurality of medical institutions having a corresponding recommendation degree that is greater than a predefined threshold;
receive a visit determination result indicating a result of determination on the visitability;
output, as a search result based on the visit determination result, information of at least one medical institution, of the plurality of medical institutions, that are visitable;
automatically reserve, for the user, a visit to a certain medical institution included in the output search result.

The recited limitations above set forth the process for searching and evaluating locations (medical institutions) for a user based on their information. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that claim 1 does recite additional elements, such as:
a processing circuitry;
a device of a particular medical institution;
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
While claim 1 recites processing circuitry, the processing circuitry is just a device that includes a processor. As discussed in page 8 of the Applicant’s specification, the processing circuitry is a processor configured to achieve a function and executing the computer program from storage. Furthermore, the processor is not a particular device, but a generic processor as is known in the art, such as a central processing unit, graphics processing unit, an application specific integrated circuit, etc. (specification: page 39). The processing circuit is disclosed with a very high level of generality, and the generic nature of the processing circuit show that it only serves to provide the abstract idea a general link to a technical environment. The sole focus of the claims is on the search and evaluation of locations, specifically medical institutions, based on personal information, which is an abstract idea.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receive a search request…, etc.), performing repetitive calculations (output a search result…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
Dependent claims 2-6 and 8-13 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the algorithm for evaluating medical institutions based on personal information. Thus, each of claims 2-6 and 8-13 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-6 and 8-13 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625